Exhibit 10.1

FIRST DATA CORPORATION

2015 OMNIBUS INCENTIVE PLAN

1. Purpose. The purpose of the First Data Corporation 2015 Omnibus Incentive
Plan is to provide a means through which the Company and the other members of
the Company Group may attract and retain key personnel and to provide a means
whereby directors, officers, employees, consultants and advisors of the Company
and the other members of the Company Group can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, including incentive
compensation measured by reference to the value of Common Stock, thereby
strengthening their commitment to the welfare of the Company Group and aligning
their interests with those of the Company’s stockholders.

2. Definitions. The following definitions shall be applicable throughout the
Plan.

(a) “2007 Plan” means the 2007 Stock Incentive Plan for Employees of First Data
Corporation and its Affiliates, as it may be amended and restated from time to
time.

(b) “Absolute Share Limit” has the meaning given such term in Section 5(b) of
the Plan.

(c) “Adjustment Event” has the meaning given such term in Section 12(a) of the
Plan.

(d) “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

(e) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Stock-Based Award, Other Cash-Based Award and
Performance Compensation Award granted under the Plan.

(f) “Award Agreement” means the document or documents by which each Award (other
than an Other Cash-Based Award) is evidenced, which may be in written or
electronic form.

(g) “Board” means the Board of Directors of the Company.

(h) “Cause” means, as to any Participant, unless the applicable Award Agreement
states otherwise, (1) “Cause”, as defined in any employment, change in control
or consulting agreement between the Participant and the Service Recipient in
effect at the time of the Participant’s Termination, or (2) in the absence of
any such employment, change in control or consulting agreement (or the absence
of any definition of “Cause” contained therein), “Cause” shall be determined by
the Company in its sole discretion and shall include any actions contrary to or
in violation of the Company’s policies, procedures, values or Code of Conduct,
including, but not limited to, those items that could constitute Misconduct (as
defined in the Company



--------------------------------------------------------------------------------

severance policy). A termination by the Company or another Service Recipient for
Cause shall be deemed to include a determination by the Committee or its
designee following a Participant’s Termination that circumstances existing prior
to such Termination would have entitled the Company or another Service Recipient
to have terminated the Participant’s employment for Cause. All rights a
Participant has or may have under the Plan shall be suspended automatically
during the pendency of any investigation by the Committee or its designee, or
during any negotiations between the Committee or its designee and the
Participant, regarding any actual or alleged act or omission by the Participant
of the type described in the applicable definition of Cause.

(i) “Change in Control” means:

(1) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this Plan, the following acquisitions shall not
constitute a Change in Control: (I) any acquisition by the Company or any
Affiliate; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; or (III) in respect of an Award held
by a particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant);

(2) during any period of twelve (12) months, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to October 14, 2015, whose election or nomination
for election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director; or

(3) the sale, transfer or other disposition of all or substantially all of the
assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.

(j) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

2



--------------------------------------------------------------------------------

(k) “Committee” means the Governance, Compensation and Nominations Committee of
the Board or any properly delegated subcommittee thereof or, if no such
committee or subcommittee thereof exists, the Board.

(l) “Common Stock” means the Class A common stock of the Company, par value
$0.01 per share (and any stock or other securities into which such Common Stock
may be converted or into which it may be exchanged).

(m) “Company” means First Data Corporation, a Delaware corporation, and any
successor thereto.

(n) “Company Group” means, collectively, the Company and its Subsidiaries.

(o) “Confidential Information” means, unless the applicable Award Agreement
states otherwise, any data, information or documentation (including such that is
received by third parties) that is competitively sensitive or commercially
valuable and not generally known to the public, including data, information or
documentation related or pertaining to: (1) finance, supply or service;
(2) customers, suppliers or consumers, including customer lists, relationships
and profiles; (3) marketing or product information, including product planning,
marketing strategies, marketing results, marketing forecasts, plans, finance,
operations, reports, sales estimates, business plans and internal performance
results relating to past, present or future business activities, clients and
suppliers; and (4) scientific or technical information, design, process,
procedure, formula or improvement, computer software, object code, source code,
specifications, inventions or systems information, whether or not patentable or
copyrightable, and that is not otherwise a Trade Secret.

(p) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(q) “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.

(r) “Detrimental Activity” means any of the following: (1) unauthorized use,
disclosure or dissemination of Confidential Information or Trade Secrets
pertaining to the business of any member of the Company Group; (2) any activity
that would be grounds to terminate the Participant’s employment or service with
the Service Recipient for Cause; or (3) a breach by the Participant of any
restrictive covenant by which such Participant is bound, including, without
limitation, any covenant not to compete or not to solicit, in any agreement with
any member of the Company Group; provided, however, that the activity described
under clause (1) of this definition does not apply to (x) any Confidential
Information or Trade Secrets which have become generally known to competitors of
a member of the Company Group through no act or omission by the Participant or
(y) a Participant’s communications that are required by law or judicial process
(e.g., subpoena). Further, this definition does not preclude a Participant from
communicating, cooperating or filing a complaint with any U.S. federal, state or

 

3



--------------------------------------------------------------------------------

local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that, in each case, such
communications and disclosures are consistent with applicable law and provided
further that under no circumstance is the Participant authorized to disclose any
information covered by the Company’s or its Affiliates’ attorney-client
privilege or attorney work product or Trade Secrets without prior written
consent of the Board or its designee.

(s) “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (1) “Disability”, as defined in any employment,
change in control or consulting agreement between the Participant and the
Service Recipient in effect at the time of the Participant’s Termination; or
(2) in the absence of any such employment, change in control or consulting
agreement (or the absence of any definition of “Disability” contained therein),
a condition entitling the Participant to receive benefits under a long-term
disability plan of the Service Recipient or other member of the Company Group in
which such Participant is eligible to participate, or, in the absence of such a
plan, the complete and permanent inability of the Participant by reason of
illness or accident to perform the duties of the occupation at which the
Participant was employed or served when such disability commenced. Any
determination of whether Disability exists in the absence of a long-term
disability plan shall be made by the Company (or designee) in its sole and
absolute discretion.

(t) “Effective Date” means September 28, 2015.

(u) “Eligible Director” means a person who is (1) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act, (2) with respect to actions
intended to obtain the exception for performance-based compensation under 162(m)
of the Code, an “outside director” within the meaning of Section 162(m) of the
Code, and (3) with respect to actions undertaken to comply with the rules of the
NYSE or any other securities exchange or inter-dealer quotation system on which
the Common Stock is listed or quoted, an “independent director” under the rules
of the NYSE or any other securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted, or a person meeting any similar
requirement under any successor rule or regulation.

(v) “Eligible Person” means any (1) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto, (2) director or officer of any member
of the Company Group, or (3) consultant or advisor to any member of the Company
Group who may be offered securities registrable pursuant to a registration
statement on Form S-8 under the Securities Act, who, in the case of each of
clauses (1) through (3) above has entered into an Award Agreement or who has
received written notification from the Committee or its designee that such
individual has been selected to participate in the Plan.

 

4



--------------------------------------------------------------------------------

(w) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(x) “Exercise Price” has the meaning given such term in Section 7(b) of the
Plan.

(y) “Fair Market Value” means, on a given date, (1) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported, (2) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported,
or (3) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock; provided, however, as to any Awards granted on or with a Date of
Grant of the date of the pricing of the Company’s initial public offering, “Fair
Market Value” shall be equal to the per share price at which the Common Stock is
offered to the public in connection with such initial public offering.

(z) “GAAP” has the meaning given such term in Section 7(d) of the Plan.

(aa) “Immediate Family Members” has the meaning given such term in
Section 14(b)(2) of the Plan.

(bb) “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

(cc) “Indemnifiable Person” has the meaning given such term in Section 4(e) of
the Plan.

(dd) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award consistent with Section 162(m) of the Code.

(ee) “Nonqualified Stock Option” means an Option which is not designated by the
Committee as an Incentive Stock Option.

(ff) “Non-Employee Director” means a member of the Board who is not an employee
of any member of the Company Group.

(gg) “NYSE” means the New York Stock Exchange.

(hh) “Option” means an Award granted under Section 7 of the Plan.

 

5



--------------------------------------------------------------------------------

(ii) “Option Period” has the meaning given such term in Section 7(c)(1) of the
Plan.

(jj) “Other Cash-Based Award” means an Award that is not a Stock Appreciation
Right or Restricted Stock Unit granted under Section 10 of the Plan that is
denominated and/or payable in cash.

(kk) “Other Stock-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Performance
Compensation Award, that is granted under Section 10 of the Plan and is
(1) payable by delivery of Common Stock and/or (2) measured by reference to the
value of Common Stock.

(ll) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(mm) “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(nn) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(oo) “Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(pp) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

(qq) “Performance Period” means the one or more periods of time of not less than
12 months, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

(rr) “Permitted Transferee” has the meaning given such term in Section 14(b)(2)
of the Plan.

(ss) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(tt) “Plan” means this First Data Corporation 2015 Omnibus Incentive Plan, as it
may be amended and restated from time to time.

(uu) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.

 

6



--------------------------------------------------------------------------------

(vv) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(ww) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(xx) “SAR Period” has the meaning given such term in Section 8(c)(1) of the
Plan.

(yy) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(zz) “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.

(aaa) “Share Pool” has the meaning given such term in Section 5(b) of the Plan.

(bbb) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(ccc) “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.

(ddd) “Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

(2) any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).

(eee) “Substitute Award” has the meaning given such term in Section 5(f) of the
Plan.

 

7



--------------------------------------------------------------------------------

(fff) “Sub-Plans” means any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit, the Share
Pool and the other limits specified in Section 5(b) shall apply in the aggregate
to the Plan and any Sub-Plan adopted hereunder.

(ggg) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death or Disability).

(hhh) “Trade Secrets” means, without limitation, (1) any data or information
that is competitively sensitive or commercially valuable and not generally known
to the public and (2) any scientific or technical information, design, process,
procedure, formula or improvement, computer software, object code, source code,
specification, invention or systems information, whether or not patentable or
copyrightable, provided that this definition of Trade Secrets shall have the
broadest meaning as permitted by law and shall extend beyond the definition of
“trade secrets” as set forth in the Delaware Uniform Trade Secrets Act.

3. Effective Date; Duration. The Plan shall be effective as of October 14, 2015.
The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time such member takes any action with respect to an Award under the Plan that
is intended to qualify for the exemptions provided by Rule 16b-3 promulgated
under the Exchange Act or to qualify as performance-based compensation under
Section 162(m) of the Code, as applicable, be an Eligible Director. However, the
fact that a Committee member shall fail to qualify as an Eligible Director shall
not invalidate any Award granted by the Committee that is otherwise validly
granted under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to: (1) designate
Participants; (2) determine the type or types of Awards to be granted to a
Participant; (3) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (4) determine the terms and conditions of
any Award; (5) determine whether, to what extent, and under what circumstances
Awards may be settled in, or exercised for, cash, shares of Common Stock, other
securities, other Awards or other

 

8



--------------------------------------------------------------------------------

property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(6) determine whether, to what extent, and under what circumstances the delivery
of cash, shares of Common Stock, other securities, other Awards or other
property and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the Participant or of the Committee;
(7) interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (8) establish, amend, suspend, or waive
any rules and regulations and appoint such agents as the Committee shall deem
appropriate for the proper administration of the Plan; (9) adopt Sub-Plans; and
(10) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of any member of the Company Group, the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of, or which is allocated to, the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
Non-Employee Directors. Notwithstanding the foregoing in this Section 4(c), it
is intended that any action under the Plan intended to qualify for an exemption
provided by Rule 16b-3 promulgated under the Exchange Act, and/or the exception
under Section 162(m) of the Code related to persons who are subject to
Section 16 of the Exchange Act and/or who are, or who are reasonably expected to
be, “covered employees” for purposes of Section 162(m) of the Code, will be
taken only by the Board or by a committee or subcommittee of two or more
Eligible Directors. However, the fact that any member of such committee or
subcommittee shall fail to qualify as an Eligible Director shall not invalidate
any action that is otherwise valid under the Plan.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award or any Award Agreement shall be within the sole discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all Persons, including, without limitation, any member of the
Company Group, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

(e) No member of the Board, the Committee or any employee or agent of any member
of the Company Group (each such Person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable

 

9



--------------------------------------------------------------------------------

Person may be involved by reason of any action taken or omitted to be taken or
determination made with respect to the Plan or any Award hereunder and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval, in settlement thereof, or paid by such Indemnifiable Person
in satisfaction of any judgment in any such action, suit or proceeding against
such Indemnifiable Person, and the Company shall advance to such Indemnifiable
Person any such expenses promptly upon written request (which request shall
include an undertaking by the Indemnifiable Person to repay the amount of such
advance if it shall ultimately be determined, as provided below, that the
Indemnifiable Person is not entitled to be indemnified); provided, that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to an Indemnifiable Person to the extent that a final judgment
or other final adjudication (in either case not subject to further appeal)
binding upon such Indemnifiable Person determines that the acts, omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group. The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable Person
may be entitled under the organizational documents of any member of the Company
Group, as a matter of law, under an individual indemnification agreement or
contract or otherwise, or any other power that the Company may have to indemnify
such Indemnifiable Person or hold such Indemnifiable Person harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the NYSE or any other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Awards to one or more Eligible
Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(1) subject to Section 12 of the Plan, no more than 71,182,033 shares of Common
Stock, plus any shares of Class B common stock, par value $0.01 per share, of
the Company, subject to outstanding awards granted under the 2007 Plan that,
after the Effective Date, are forfeited, terminated, canceled, expire
unexercised, withheld in payment of the exercise price or withheld to satisfy
tax withholding obligations, which shares of Class B common stock shall
automatically be converted on a one-for one basis into shares of Common Stock
(such aggregate number of shares, the “Absolute Share Limit” and such shares,
the “Share Pool”) shall be available for Awards under the Plan; (2) subject to
Section 12 of the Plan, grants of Options or SARs under the Plan in respect of
no more than 6,327,292 shares of Common Stock may be made to any individual
Participant during any single fiscal year of the Company (for this

 

10



--------------------------------------------------------------------------------

purpose, if a SAR is granted in tandem with an Option (such that the SAR expires
with respect to the number of shares of Common Stock for which the Option is
exercised), only the shares underlying the Option shall count against this
limitation); (3) subject to Section 12 of the Plan, no more than the number of
shares of Common Stock equal to the Absolute Share Limit may be issued in the
aggregate pursuant to the exercise of Incentive Stock Options granted under the
Plan; (4) subject to Section 12 of the Plan, no more than 3,163,646 shares of
Common Stock may be issued in respect of Performance Compensation Awards
denominated in shares of Common Stock granted pursuant to Section 11 of the Plan
to any individual Participant for a single fiscal year during a Performance
Period (or with respect to each single fiscal year in the event a Performance
Period extends beyond a single fiscal year), or in the event such
share-denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; and (5) the maximum amount that can be paid to any
individual Participant for a single fiscal year during a Performance Period (or
with respect to each single fiscal year in the event a Performance Period
extends beyond a single fiscal year) pursuant to a Performance Compensation
Award denominated in cash (described in Section 11(a) of the Plan) shall be
$25,000,000.

(c) Awards granted under the Plan shall also be subject to the following
limitation: the maximum number of shares of Common Stock subject to Awards
granted during a single fiscal year to any Non-Employee Director, taken together
with any cash fees paid to such Non-Employee Director during the fiscal year,
shall not exceed $2,500,000 in total value (calculating the value of any such
Awards based on the grant date fair value of such Awards for financial reporting
purposes).

(d) Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, terminated, settled in cash, or otherwise is
settled without delivery to the Participant of the full number of shares of
Common Stock to which the Award related, the undelivered shares will again be
available for grant from the Share Pool. Shares of Common Stock withheld in
payment of the Exercise Price or taxes relating to an Award and shares equal to
the number of shares surrendered in payment of any Exercise Price or taxes
relating to an Award, shall be deemed to constitute shares not issued to the
Participant and shall be deemed to again be available for Awards from the Share
Pool under the Plan; provided, however, that such shares shall not become
available for issuance hereunder if either: (1) the applicable shares are
withheld or surrendered following the termination of the Plan; or (2) at the
time the applicable shares are withheld or surrendered, it would constitute a
material revision of the Plan subject to stockholder approval under any
then-applicable rules of the national securities exchange on which the Common
Stock is listed.

(e) Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing. Following the closing of the initial public offering of shares of
Common Stock, no further awards shall be granted under the 2007 Plan.

(f) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines

 

11



--------------------------------------------------------------------------------

(“Substitute Awards”). Substitute Awards shall not be counted against the
Absolute Share Limit and the Share Pool; provided, that Substitute Awards issued
in connection with the assumption of, or in substitution for, outstanding
options intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of shares
of Common Stock available for Awards of Incentive Stock Options under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

6. Eligibility. Participation in the Plan shall be limited to Eligible Persons.

7. Options.

(a) General. Each Option granted under the Plan shall be evidenced by an Award
Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this
Section 7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of
Section 422(b)(1) of the Code, provided that any Option intended to be an
Incentive Stock Option shall not fail to be effective solely on account of a
failure to obtain such approval, but rather such Option shall be treated as a
Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to, and comply with, such rules as may be prescribed by Section 422
of the Code. If for any reason an Option intended to be an Incentive Stock
Option (or any portion thereof) shall not qualify as an Incentive Stock Option,
then, to the extent of such nonqualification, such Option or portion thereof
shall be regarded as a Nonqualified Stock Option appropriately granted under the
Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.

 

12



--------------------------------------------------------------------------------

(c) Vesting and Expiration; Termination.

(1) Options shall vest and become exercisable in such manner and on such date or
dates or upon such event or events as determined by the Committee; provided,
however, that notwithstanding any such vesting dates or events, the Committee
may, in its sole discretion, accelerate the vesting of any Options at any time
and for any reason. Options shall expire upon a date determined by the
Committee, not to exceed ten (10) years from the Date of Grant (the “Option
Period”); provided, that if the Option Period (other than in the case of an
Incentive Stock Option) would expire at a time when trading in the shares of
Common Stock is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), then the Option Period shall be
automatically extended until the 30th day following the expiration of such
prohibition. Notwithstanding the foregoing, in no event shall the Option Period
exceed five (5) years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of any member of the
Company Group.

(2) Unless otherwise provided by the Committee, whether in an Award Agreement or
otherwise, in the event of: (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding Options granted to such Participant shall
immediately terminate and expire; (B) a Participant’s Termination due to death
or Disability, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for one year thereafter (but in no event beyond the
expiration of the Option Period); and (C) a Participant’s Termination for any
other reason, each outstanding unvested Option granted to such Participant shall
immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
expiration of the Option Period).

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes required to be withheld. Options which
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company (or telephonic instructions to the extent
provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (1) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six (6) months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (2) unless otherwise provided by the Committee, whether in an
Award Agreement or otherwise: (A) in other property having a fair market value
on the date of exercise equal to the Exercise Price; (B) if there is a public
market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of

 

13



--------------------------------------------------------------------------------

irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price; or (D) by such other method as the Committee may permit, in its sole
discretion. Any fractional shares of Common Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) the date that is two years after the Date of Grant of the Incentive Stock
Option or (B) the date that is one year after the date of exercise of the
Incentive Stock Option. The Company may, if determined by the Committee and in
accordance with procedures established by the Committee, retain possession, as
agent for the applicable Participant, of any Common Stock acquired pursuant to
the exercise of an Incentive Stock Option until the end of the period described
in the preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Common Stock.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

8. Stock Appreciation Rights.

(a) General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c) Vesting and Expiration; Termination.

(1) A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become

 

14



--------------------------------------------------------------------------------

exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee; provided, however, that, notwithstanding
any such vesting dates or events, the Committee may, in its sole discretion,
accelerate the vesting of any SAR at any time and for any reason. SARs shall
expire upon a date determined by the Committee, not to exceed ten (10) years
from the Date of Grant (the “SAR Period”); provided, that if the SAR Period
would expire at a time when trading in the shares of Common Stock is prohibited
by the Company’s insider trading policy (or Company-imposed “blackout period”),
then the SAR Period shall be automatically extended until the 30th day following
the expiration of such prohibition.

(2) Unless otherwise provided by the Committee, whether in an Award Agreement or
otherwise, in the event of: (A) a Participant’s Termination by the Service
Recipient for Cause, all outstanding SARs granted to such Participant shall
immediately terminate and expire; (B) a Participant’s Termination due to death
or Disability, each outstanding unvested SAR granted to such Participant shall
immediately terminate and expire, and each outstanding vested SAR shall remain
exercisable for one (1) year thereafter (but in no event beyond the expiration
of the SAR Period); and (C) a Participant’s Termination for any other reason,
each outstanding unvested SAR granted to such Participant shall immediately
terminate and expire, and each outstanding vested SAR shall remain exercisable
for ninety (90) days thereafter (but in no event beyond the expiration of the
SAR Period).

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one
(1) share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income, employment and
any other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.

9. Restricted Stock and Restricted Stock Units.

(a) General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock Unit
so granted shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.

(b) Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if

 

15



--------------------------------------------------------------------------------

the Committee determines that the Restricted Stock shall be held by the Company
or in escrow rather than issued to the Participant pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (1) an escrow agreement
satisfactory to the Committee, if applicable and (2) the appropriate stock power
(endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute and deliver (in a manner
permitted under Section 14(a) of the Plan or as otherwise determined by the
Committee) an agreement evidencing an Award of Restricted Stock and, if
applicable, an escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 9 and the applicable Award Agreement, a
Participant generally shall have the rights and privileges of a stockholder as
to shares of Restricted Stock, including, without limitation, the right to vote
such Restricted Stock; provided, that if the lapsing of restrictions with
respect to any grant of Restricted Stock is contingent on satisfaction of
performance conditions (other than, or in addition to, the passage of time), any
dividends payable on such shares of Restricted Stock shall be held by the
Company and delivered (without interest) to the Participant within fifteen
(15) days following the date on which the restrictions on such Restricted Stock
lapse (and the right to any such accumulated dividends shall be forfeited upon
the forfeiture of the Restricted Stock to which such dividends relate). To the
extent shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company. A
Participant shall have no rights or privileges as a stockholder as to Restricted
Stock Units.

(c) Vesting; Termination.

(1) Restricted Stock and Restricted Stock Units shall vest, and any applicable
Restricted Period shall lapse, in such manner and on such date or dates or upon
such event or events as determined by the Committee; provided, however, that,
notwithstanding any such dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any Restricted Stock or Restricted Stock
Unit or the lapsing of any applicable Restricted Period at any time and for any
reason.

(2) Unless otherwise provided by the Committee, whether in an Award Agreement or
otherwise, in the event of a Participant’s Termination for any reason prior to
the time that such Participant’s Restricted Stock or Restricted Stock Units, as
applicable, have vested, (A) all vesting with respect to such Participant’s
Restricted Stock or Restricted Stock Units, as applicable, shall cease and
(B) unvested shares of Restricted Stock and unvested Restricted Stock Units, as
applicable, shall be forfeited to the Company by the Participant for no
consideration as of the date of such Termination.

 

16



--------------------------------------------------------------------------------

(d) Issuance of Restricted Stock and Settlement of Restricted Stock Units.

(1) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value (on the date of distribution) equal to
the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

(2) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units. To the extent provided in an Award
Agreement, the holder of outstanding Restricted Stock Units shall be entitled to
be credited with dividend equivalent payments (upon the payment by the Company
of dividends on shares of Common Stock) either in cash or, in the sole
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends (and interest may, in the sole
discretion of the Committee, be credited on the amount of cash dividend
equivalents at a rate and subject to such terms as determined by the Committee),
which accumulated dividend equivalents (and interest thereon, if applicable)
shall be payable at the same time as the underlying Restricted Stock Units are
settled following the date on which the Restricted Period lapses with respect to
such Restricted Stock Units, and, if such Restricted Stock Units are forfeited,
the Participant shall have no right to such dividend equivalent payments (or
interest thereon, if applicable).

(e) Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

 

17



--------------------------------------------------------------------------------

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE FIRST DATA CORPORATION 2015 OMNIBUS INCENTIVE PLAN
AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN FIRST DATA CORPORATION AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF FIRST DATA CORPORATION.

10. Other Stock-Based Awards and Other Cash-Based Awards. The Committee may
grant Other Stock-Based Awards and Other Cash-Based Awards under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts and
dependent on such conditions as the Committee shall from time to time in its
sole discretion determine. Each Other Stock-Based Award granted under the Plan
shall be evidenced by an Award Agreement and each Other Cash-Based Award granted
under the Plan shall be evidenced in such form as the Committee may determine
from time to time. Each Other Stock-Based Award or Other Cash-Based Award, as
applicable, so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement or other form
evidencing such Award, including, without limitation, those set forth in
Section 14(c) of the Plan.

11. Performance Compensation Awards.

(a) General. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. Notwithstanding anything in the Plan to the contrary, if the Company
determines that a Participant who has been granted an Award designated as a
Performance Compensation Award is not (or is no longer) a “covered employee”
(within the meaning of Section 162(m) of the Code), the terms and conditions of
such Award may be modified without regard to any restrictions or limitations set
forth in this Section 11 (but subject otherwise to the provisions of Section 13
of the Plan).

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula(e).
Within the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

 

18



--------------------------------------------------------------------------------

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more members of the Company
Group, divisions or operational and/or business units, product lines, brands,
business segments, administrative departments, or any combination of the
foregoing) and shall be limited to the following, which may be determined in
accordance with GAAP or on a non-GAAP basis: (1) net earnings, net income
(before or after taxes) or consolidated net income; (2) basic or diluted
earnings per share (before or after taxes); (3) net revenue or net revenue
growth; (4) gross revenue or gross revenue growth, gross profit or gross profit
growth; (5) net operating profit (before or after taxes); (6) return measures
(including, but not limited to, return on investment, assets, capital, employed
capital, invested capital, equity, or sales); (7) cash flow measures (including,
but not limited to, operating cash flow, free cash flow, or cash flow return on
capital), which may but are not required to be measured on a per share basis;
(8) actual or adjusted earnings before or after interest, taxes, depreciation
and/or amortization (including EBIT and EBITDA); (9) gross or net operating
margins (including EBIT and EBITDA margins); (10) productivity ratios;
(11) share price (including, but not limited to, growth measures and total
stockholder return); (12) expense targets or cost reduction goals, general and
administrative expense savings; (13) operating efficiency; (14) objective
measures of customer/client satisfaction; (15) working capital targets;
(16) measures of economic value added or other ‘value creation’ metrics;
(17) enterprise value; (18) sales; (19) stockholder return; (20) customer/client
retention; (21) competitive market metrics; (22) employee retention;
(23) objective measures of personal targets, goals or completion of projects
(including but not limited to succession and hiring projects, completion of
specific acquisitions, dispositions, reorganizations or other corporate
transactions or capital-raising transactions, expansions of specific business
operations and meeting divisional or project budgets); (24) comparisons of
continuing operations to other operations; (25) market share; (26) cost of
capital, debt leverage year-end cash position or book value; (27) strategic
objectives; or (28) any combination of the foregoing. Any one or more of the
Performance Criteria may be stated as a percentage of another Performance
Criteria, or used on an absolute or relative basis to measure the performance of
one or more members of the Company Group as a whole or any divisions or
operational and/or business units, product lines, brands, business segments,
administrative departments of one or more members of the Company Group or any
combination thereof, as the Committee may deem appropriate, or any of the above
Performance Criteria may be compared to the performance of a selected group of
comparison companies, or a published or special index that the Committee, in its
sole discretion, deems appropriate, or as compared to various stock market
indices. The Committee also has the authority to provide for accelerated vesting
of any Award based on the achievement of Performance Goals pursuant to the
Performance Criteria specified in this paragraph. To the extent required under
Section 162(m) of the Code, the Committee shall, within the first ninety
(90) days of a Performance Period (or, within any other maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), or at any time

 

19



--------------------------------------------------------------------------------

thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, specify adjustments or modifications to be made to
the calculation of a Performance Goal for such Performance Period, based on and
in order to appropriately reflect the following events: (1) asset write-downs;
(2) litigation or claim judgments or settlements; (3) the effect of changes in
tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (4) any reorganization and restructuring programs;
(5) acquisitions or divestitures; (6) any other specific, unusual or
nonrecurring events, or objectively determinable category thereof; (7) foreign
exchange gains and losses; (8) discontinued operations and nonrecurring charges;
and (9) a change in the Company’s fiscal year.

(e) Payment of Performance Compensation Awards.

(1) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(2) Limitation. Unless otherwise provided in the applicable Award Agreement, a
Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals.

(3) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(4) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, the Committee may reduce or eliminate the amount of the Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion. Unless otherwise provided in the
applicable Award Agreement, the Committee shall not have the discretion to:
(A) grant or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

(f) Timing of Award Payments. Unless otherwise provided in the applicable Award
Agreement, Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications

 

20



--------------------------------------------------------------------------------

required by this Section 11. Any Performance Compensation Award that has been
deferred shall not (between the date as of which the Award is deferred and the
payment date) increase (1) with respect to a Performance Compensation Award that
is payable in cash, by a measuring factor for each fiscal year greater than a
reasonable rate of interest set by the Committee or (2) with respect to a
Performance Compensation Award that is payable in shares of Common Stock, by an
amount greater than the appreciation of a share of Common Stock from the date
such Award is deferred to the payment date. Any Performance Compensation Award
that is deferred and is otherwise payable in shares of Common Stock shall be
credited (during the period between the date as of which the Award is deferred
and the payment date) with dividend equivalents (in a manner consistent with the
methodology set forth in the last sentence of Section 9(d)(2) of the Plan).

12. Changes in Capital Structure and Similar Events. Notwithstanding any other
provision in this Plan to the contrary, the following provisions shall apply to
all Awards granted hereunder (other than Other Cash-Based Awards):

(a) General. In the event of (1) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control), or (2) unusual or nonrecurring events affecting
the Company, including changes in applicable rules, rulings, regulations or
other requirements, that the Committee determines, in its sole discretion, could
result in substantial dilution or enlargement of the rights intended to be
granted to, or available for, Participants (any event in (1) or (2), an
“Adjustment Event”), the Committee shall, in respect of any such Adjustment
Event, make such proportionate substitution or adjustment, if any, as it deems
equitable, to any or all of (A) the Absolute Share Limit and the Share Pool, or
any other limit applicable under the Plan with respect to the number of Awards
which may be granted hereunder, (B) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan or any Sub-Plan, and (C) the terms of any
outstanding Award, including, without limitation, (1) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award, or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals); provided, that in the
case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring. Any adjustment under this Section 12 (x) shall be conclusive and
binding for all purposes and (y) may provide for the elimination of any
fractional shares that might otherwise become subject to an Award.

 

21



--------------------------------------------------------------------------------

(b) Adjustment Events. Without limiting the foregoing, except as may otherwise
be provided in an Award Agreement, in connection with any Adjustment Event, the
Committee may, in its sole discretion, provide for any one or more of the
following:

(1) a substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the exercisability of, lapse of restrictions on, or termination
of, Awards, or a period of time (which shall not be required to be more than ten
(10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate
upon the occurrence of such event); and

(2) subject to any limitations or reductions as may be necessary to comply with
Section 409A of the Code, cancellation of any one or more outstanding Awards and
payment to the holders of such Awards that are vested as of such cancellation
(including, without limitation, any Awards that would vest as a result of the
occurrence of such event but for such cancellation or for which vesting is
accelerated by the Committee in connection with such event), the value of such
Awards, if any, as determined by the Committee (which value, if applicable, may
be based upon the price per share of Common Stock received or to be received by
other stockholders of the Company in such event), including, without limitation,
in the case of an outstanding Option or SAR, a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR (it being
understood that, in such event, any Option or SAR having a per share Exercise
Price or Strike Price equal to, or in excess of, the Fair Market Value of a
share of Common Stock subject thereto may be canceled and terminated without any
payment or consideration therefor), or, in the case of Restricted Stock,
Restricted Stock Units or Other Stock-Based Awards that are not vested as of
such cancellation, a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards prior to cancellation,
or the underlying shares in respect thereof.

Payments to holders pursuant to clause (2) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).

(c) Other Requirements. Prior to any payment or adjustment contemplated under
this Section 12, the Committee may require a Participant to (A) represent and
warrant as to the unencumbered title to the Participant’s Awards, (B) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code, and (C) deliver customary transfer
documentation as reasonably determined by the Committee.

 

22



--------------------------------------------------------------------------------

13. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuance or termination
shall be made without stockholder approval if: (1) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards; (2) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or
Section 12 of the Plan); or (3) it would materially modify the requirements for
participation in the Plan; provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary. Notwithstanding the
foregoing, no amendment shall be made to Section 13(b)(2) of the Plan without
stockholder approval.

(b) Amendment of Award Agreements.

(1) The Committee may, to the extent consistent with the terms of any applicable
Award Agreement, waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted
or the associated Award Agreement, prospectively or retroactively (including
after a Participant’s Termination); provided, that, other than pursuant to
Section 12, any such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely affect the
rights of any Participant with respect to any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant.

(2) Notwithstanding the foregoing, without stockholder approval, except as
otherwise permitted under Section 12 of the Plan, (A) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, (B) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR (with a lower Exercise Price or Strike
Price, as the case may be) or other Award or cash payment that is greater than
the intrinsic value (if any) of the cancelled Option or SAR, and (C) the
Committee may not take any other action which is considered a “repricing” for
purposes of the stockholder approval rules of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or quoted.

14. General.

(a) Award Agreements. Each Award (other than an Other Cash-Based Award) under
the Plan shall be evidenced by an Award Agreement, which shall be delivered to
the Participant to whom such Award was granted and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, without
limitation, the effect on such Award

 

23



--------------------------------------------------------------------------------

of the death, Disability or Termination of a Participant, or of such other
events as may be determined by the Committee. For purposes of the Plan, an Award
Agreement may be in any such form (written or electronic) as determined by the
Committee (including, without limitation, a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award Agreement to be signed by the
Participant or a duly authorized representative of the Company.

(b) Nontransferability.

(1) Each Award shall be exercisable only by such Participant to whom such Award
was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against any member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(2) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to: (A) any person who is a “family member” of the Participant, as
such term is used in the instructions to Form S-8 under the Securities Act or
any successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and the Participant’s Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and the Participant’s Immediate Family Members;
or (D) a beneficiary to whom donations are eligible to be treated as “charitable
contributions” for federal income tax purposes (each transferee described in
clauses (A), (B), (C) and (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.

(3) The terms of any Award transferred in accordance with clause (2) above shall
apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or

 

24



--------------------------------------------------------------------------------

appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.

(c) Dividends and Dividend Equivalents. The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property, on a current
or deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards; provided, that no dividends, dividend
equivalents or other similar payments shall be payable in respect of outstanding
(1) Options or SARs; or (2) unearned Performance Compensation Awards or other
unearned Awards subject to performance conditions (other than, or in addition
to, the passage of time) (although dividends, dividend equivalents or other
similar payments may be accumulated in respect of unearned Awards and paid
within fifteen (15) days after such Awards are earned and become payable or
distributable).

 

(d) Tax Withholding.

(1) A Participant shall be required to pay to the Service Recipient or any other
member of the Company Group, and the Service Recipient or any other member of
the Company Group shall have the right and is hereby authorized to withhold,
from any cash, shares of Common Stock, other securities or other property
issuable or deliverable under any Award or from any compensation or other
amounts owing to a Participant, the amount (in cash, shares of Common Stock,
other securities or other property) of any required withholding or any other
applicable taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Committee or the Company to satisfy all
obligations for the payment of such withholding or any other applicable taxes.

(2) Without limiting the generality of clause (1) above, the Committee may (but
is not obligated to), in its sole discretion, permit a Participant to satisfy,
in whole or in part, the foregoing withholding liability by (A) the delivery of
shares of Common Stock (which are not subject to any pledge or other security
interest) that have been held by the Participant for at least six (6) months (or
such other period as established from time to time by the Committee in order to
avoid adverse accounting treatment applying GAAP) having a Fair Market Value
equal to such withholding liability or (B) having the Company withhold from the
number of shares of Common Stock otherwise issuable or deliverable pursuant to
the exercise or settlement of the Award a number of shares with a Fair Market
Value equal to such withholding liability, provided that with respect to shares
withheld pursuant to clause (B), the number of such shares may not have a Fair
Market Value greater than the minimum required statutory withholding liability
unless determined by the Committee not to result in adverse accounting
consequences.

 

25



--------------------------------------------------------------------------------

(e) Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.

(f) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of any member of the Company Group, or other Person, shall have any claim or
right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.

(g) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may, in its sole discretion, amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant or any
member of the Company Group.

(h) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death. A Participant may, from
time to time, revoke or change the Participant’s beneficiary designation without
the consent of any prior beneficiary by filing a

 

26



--------------------------------------------------------------------------------

new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be the Participant’s
spouse or, if the Participant is unmarried at the time of death, the
Participant’s estate.

(i) Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event:
(1) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (2) if a Participant undergoes a Termination, but such
Participant continues to provide services to the Company Group in a non-employee
capacity, such change in status shall not be considered a Termination for
purposes of the Plan. Further, unless otherwise determined by the Committee, in
the event that any Service Recipient ceases to be a member of the Company Group
(by reason of sale, divestiture, spin-off or other similar transaction), unless
a Participant’s employment or service is transferred to another entity that
would constitute a Service Recipient immediately following such transaction,
such Participant shall be deemed to have suffered a Termination hereunder as of
the date of the consummation of such transaction.

(j) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no Person shall be entitled to the privileges of
ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.

(k) Government and Other Regulations.

(1) The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of any member of the Company Group issued under the Plan shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any

 

27



--------------------------------------------------------------------------------

securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted and any other applicable Federal, state, local
or non-U.S. laws, rules, regulations and other requirements, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on certificates representing shares of Common Stock
or other securities of any member of the Company Group issued under the Plan to
make appropriate reference to such restrictions or may cause such Common Stock
or other securities of any member of the Company Group issued under the Plan in
book-entry form to be held subject to the Company’s instructions or subject to
appropriate stop-transfer orders. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that the Committee, in its sole
discretion, deems necessary or advisable in order that such Award complies with
the legal requirements of any governmental entity to whose jurisdiction the
Award is subject.

(2) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall,
subject to any limitations or reductions as may be necessary to comply with
Section 409A of the Code, (A) pay to the Participant an amount equal to the
excess of (I) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
issued, as applicable), over (II) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of issuance of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Stock, Restricted Stock Units or Other Stock-Based Awards, provide
the Participant with a cash payment or equity subject to deferred vesting and
delivery consistent with the vesting restrictions applicable to such Restricted
Stock, Restricted Stock Units or Other Stock-Based Awards, or the underlying
shares in respect thereof.

(l) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

 

28



--------------------------------------------------------------------------------

(m) Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

(n) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(o) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(p) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.

(q) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(r) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

 

29



--------------------------------------------------------------------------------

(s) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(t) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(u) Section 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under
Section 409A of the Code), and neither the Service Recipient nor any other
member of the Company Group shall have any obligation to indemnify or otherwise
hold such Participant (or any beneficiary) harmless from any or all of such
taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as separate payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six months after the
date of such Participant’s “separation from service” or, if earlier, the date of
the Participant’s death. Following any applicable six-month delay, all such
delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

 

30



--------------------------------------------------------------------------------

(iii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code or (B) a Disability, no such acceleration shall be permitted unless the
Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code.

(v) Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (1) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (2) applicable law, whether
such policy or law becomes effective prior to or following the Effective Date or
the Date of Grant of an Award. Further, to the extent that the Participant
receives any amount in excess of the amount that the Participant should
otherwise have received under the terms of the Award for any reason (including,
without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have acknowledged and consented
to the Company’s application, implementation and enforcement of any clawback,
forfeiture or other similar policy adopted by the Board or the Committee,
whether adopted prior to or following the Date of Grant of the Award, and any
provision of applicable law relating to reduction cancellation, forfeiture or
recoupment, and to have agreed that the Company may take such actions as may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.

(w) Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:

 

  (1) cancellation of any or all of such Participant’s outstanding Awards; or

 

  (2) forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and to repay any such gain to promptly to the Company.

(x) Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.

 

31



--------------------------------------------------------------------------------

(y) Expenses; Titles and Headings. The expenses of administering the Plan shall
be borne by the Company Group. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

32